Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.644 Filed 02/09/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

         CARDELL SANDERS, JR.,

                Plaintiff,
                                                     Case No. 20-cv-13014
                    v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
         GENESEE CTY., ET AL.,

            Defendants.
   ______________                     /

  OPINION AND ORDER DENYING PLAINTIFF’S FIRST MOTION FOR
    PRELIMINARY INJUNCTION [#6] AND DENYING PLAINTIFF’S
      SECOND MOTION FOR PRELIMINARY INJUNCTION [#20]

                                 I. INTRODUCTION
      Plaintiff Cardell Sanders, Jr. initiated this action against thirteen Defendants:

Paul Wallace, Jay Parker, Joe Lee, Shana McCallum, Sean Poole, Lacey Lopez, Alex

Minto, David Leyton, Janet McLaren, Officer John Doe 1, John Doe 2, Charter

Township of Flint, and Genesee County (collectively, “Defendants”). See ECF No.

1. Plaintiff alleges that Defendants deprived him of his constitutional rights after

seizing five dogs on his property following complaints of animal abuse.            On

December 31, 2020, Plaintiff filed his First Amended Complaint alleging several

civil rights claims under 42 U.S.C. § 1983 and one state law claim for conversion.

See ECF No. 18.




                                          1
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.645 Filed 02/09/21 Page 2 of 17




      Presently before the Court is Plaintiff’s First Motion for Preliminary

Injunction, filed on December 15, 2020, and Plaintiff’s Second Motion for

Preliminary Injunction, filed on January 6, 2021. ECF Nos. 6, 20. Both motions are

fully briefed. Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Therefore, the Court will

resolve the instant motion on the briefs. See E.D. Mich. L.R. § 7.1(f)(2).

      For the reasons that follow, the Court will DENY Plaintiff’s First Motion for

Preliminary Injunction [#6] and DENY Plaintiff’s Second Motion for Preliminary

Injunction [#20].

                            II. FACTUAL BACKGROUND
      On July 8, 2020, an individual called 911 to report concern over the wellbeing

of five dogs located at 2582 Bertha Avenue in Flint, Michigan. ECF No. 8,

PageID.50; ECF No. 17, PageID.140. The dogs were purportedly without adequate

water or food in extreme heat. ECF No. 17, PageID.140. Plaintiff Cardell Sanders,

Jr. resides at the Flint, Michigan address and confirms that he owns the five dogs

who were in the backyard of his home. ECF No. 6, PageID.50. Defendant

McCallum relayed the following information about the dogs’ purported condition

over the past year:

      From 7/17/2019 to 3/10/2020, Mr. Sanders has had 13 police calls to his home
      regarding the dogs. These range from barking to loose dogs, videos of the
      suspect watching his dogs fighting that were placed on Facebook, emaciated
      puppies, abuse of animals, and dogs in his backyard with no water . . . A

                                          2
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.646 Filed 02/09/21 Page 3 of 17




      neighbor related that the dogs were kept outside and frequently did not have
      food, water, or adequate shelter . . . for either heat or freezing weather.

ECF No. 18-2, PageID.227.

      Pursuant to the 911 call on July 8, 2020, Defendant officers were dispatched

to the Flint home to inspect the dogs’ condition. ECF No. 18-2, PageID.225. The

police identified five canines in the yard upon their arrival: two Pit Bulls, two

Terriers, and one German Shepard.1 Id. According to Defendants, the officers found

that the dogs did not have access to any food or clean drinking water. Id. Instead,

the only water visible “was in a large plastic container filled with dirty green water,

and two cooking pots with filthy, bug filled water” and the only evidence of food

“was an empty plant pot that had the residue of spoiled food” accessible to one Pit

Bull. Id. It is undisputed that Plaintiff was not home when the police initially arrived

on his property. Finding this situation sufficient to warrant further action, the police

contacted Genesee County Animal Control (“Animal Control”) to assist the officers

with removal of the dogs from the property. Id.

      About an hour after the initial 911 call, Plaintiff returned to his residence and

found Animal Control in the process of the dogs’ removal. ECF No. 18, PageID.200.

He states that he protested the officers’ actions but that, “[a]t one point, Defendant


1
  On February 3, 2021, Defendants filed a Notice of Correction clarifying that “the
first responding Flint Township Officer initially observed exigent circumstances as
to at least one animal in plain view from a neighbor’s property.” ECF No. 47,
PageID.569.
                                           3
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.647 Filed 02/09/21 Page 4 of 17




McCallum pulled her gun from its holster demanding that Plaintiff give them [the

remaining dogs] after Defendants had hit and dragged [one of the dogs] to” the

Animal Control van.         Id.   Plaintiff highlights that while he asked to see

documentation repeatedly, Defendants did not produce a warrant or citation at the

time of the incident. Id.

      The following day, Plaintiff attempted to retrieve his dogs at the Animal

Control Shelter and inquired about the situation at the Flint Township Police Station.

Id. He was denied permission to regain possession of the dogs. Id. He made a

second attempt on October 2, 2020 and was informed that one of the dogs was

euthanized after a severe heartworm diagnosis. Id. Defendants confirm this, stating

that “each dog tested positive for heartworm, but one of the dogs was so ill with

heartworm that Genesee County Defendants transported it to the Michigan State

University Veterinary tertiary facility, where it was determined that the animal was

so sick that euthanasia was the best option.” ECF No. 17, PageID.141.

      Defendants indicate that Plaintiff was advised on July 8, 2020 that criminal

charges would be investigated in relation to this incident. ECF No. 43, PageID.503.

Defendants further state that a criminal complaint against Plaintiff was authorized

on July 30, 2020. Id. Plaintiff filed his initial Complaint on November 10, 2020.

See ECF No. 1. Defendants assert that, “as a result of [a] communication glitch, the

criminal complaint and arrest warrant were not sworn out by the police and filed


                                          4
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.648 Filed 02/09/21 Page 5 of 17




until on or about November 25, 2020.” ECF No. 43, PageID.503-504. Plaintiff

subsequently filed an Amended Complaint on December 31, 2020 and added two

additional counts, including one for retaliation in violation of the First Amendment.

See ECF No. 18, PageID.211. Plaintiff alleges that state criminal and civil forfeiture

proceedings were initiated “[i]n direct response and in retaliation to Plaintiff’s

constitutionally protected conduct in the filing of the Complaint in this matter.” Id.

at PageID.212.

                            III. STANDARD OF REVIEW
      “A preliminary injunction is an extraordinary remedy which should be granted

only if the movant carries his or her burden of proving that the circumstances clearly

demand it.” Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573

(6th Cir. 2002). Whether to grant such relief is a matter within the discretion of the

district court. N.A.A.C.P. v. City of Mansfield, Ohio, 866 F.2d 162, 166 (6th Cir.

1989).

      A district court will consider four factors in determining whether to grant a

request for a preliminary injunction: “(1) whether the movant has a strong likelihood

of success on the merits; (2) whether the movant would suffer irreparable injury

without the injunction; (3) whether the issuance of the injunction would cause

substantial harm to others; and (4) whether the public interest would be served by

issuance of the injunction.” Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001).


                                          5
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.649 Filed 02/09/21 Page 6 of 17




None of the factors, standing alone, is a prerequisite to relief; rather, a court must

consider the balance of the factors to reach its decision. See Hamad v. Woodcrest

Condo. Ass'n, 328 F.3d 224, 230 (6th Cir. 2003). However, “[a]lthough no one

factor is controlling, a finding that there is simply no likelihood of success on the

merits is usually fatal” to a movant’s motion. Gonzales v. Nat'l Bd. of Med.

Examiners, 225 F.3d 620, 625 (6th Cir. 2000).

                                  IV. DISCUSSION
      Plaintiff has filed two separate preliminary injunction motions in this matter.

The first asks this Court to enjoin Defendant Genesee County from possessing

Plaintiff’s dogs and requests their immediate release back to Plaintiff. See ECF No.

6, PageID.59. The second seeks an order from this Court enjoining the felony

criminal and civil forfeiture prosecutions by Defendants Leyton and McLaren

against Plaintiff. See ECF No. 20, PageID.266. The Court will address each motion

in turn and, as detailed below, will deny both motions and the requested relief.

      A. First Motion for Preliminary Injunction

             1. Likelihood of Success on the Merits

      Plaintiff argues that the Genesee County Defendants violated his Fourth and

Fourteenth Amendment rights by unlawfully seizing his five dogs without a warrant.

See ECF No. 6, PageID.54-55. Defendants assert that the warrantless seizure was

reasonable because exigent circumstances—dogs without food and water in extreme

heat—were present. See ECF No 17, PageID.145. Further, Defendants argue that
                                          6
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.650 Filed 02/09/21 Page 7 of 17




they are shielded by qualified immunity because their conduct was not unreasonable

under the circumstances. Id.

                    a. Fourth Amendment (Count I)

      The Fourth Amendment does not provide an absolute protection against all

seizures—only unreasonable seizures. The governing standard for Fourth

Amendment rights is generally whether officers had probable cause for a seizure.

See U.S. v. Place, 462 U.S. 696, 702-03 (1983). However, a warrantless seizure may

be justified if exigent circumstances are present. Hardrick v. City of Detroit,

Michigan, 876 F.3d 238, 246 (6th Cir. 2017). In cases involving animals at risk,

exigent circumstances may include dogs who are uncontrollable and pose a risk to

themselves and others, id. at 245, or animals in dangerous physical and

environmental conditions, see United Pet Supply, Inc. v. City of Chattanooga, Tenn.,

768 F.3d 464, 490 (6th Cir. 2014) (“[T]he animals were dehydrated and in high heat

and without water . . . [a] reasonable officer could believe that this constituted

neglect . . . and that the conditions justified the warrantless seizure of the animals.”).

      Here, the Court finds it persuasive that exigent circumstances existed

warranting Defendants’ entry onto Plaintiff’s property. A neighbor called 911 to

report five dogs in the backyard of a home without adequate access to food, water,

or shelter in extreme heat. Over ten calls had been made to the police department

over the past year related to similar concerning circumstances. See ECF No. 18-2,


                                            7
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.651 Filed 02/09/21 Page 8 of 17




PageID.227. Further, it is undisputed that Plaintiff was not home when the officers

first arrived at his home and observed the dogs in the backyard. These facts, coupled

with Defendants’ observations of extreme heat, animals in distress, and no adequate

food or water available, are sufficient to suggest the existence of exigent

circumstances. See United Pet Supply, Inc., 768 F.3d at 490 (“Given the high heat

and squalid conditions in which the animals were found . . . a reasonable official

could believe that the exigent circumstances justified the warrantless seizure of the

animals.”).

      Beyond exigent circumstances, it also appears that Defendants may be entitled

to qualified immunity on this claim, as the unreasonableness of the seizure is not

immediately apparent in these circumstances.          Plaintiff has thus failed to

demonstrate a high likelihood of success on his Fourth Amendment claim at this

juncture.

                   b. Fourteenth Amendment (Count II)

      Procedural due process “imposes constraints on governmental decisions

which deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of

the Due Process Clause of the Fifth or Fourteenth Amendment.” Kaminski v.

Coulter, 865 F.3d 339, 347 (6th Cir. 2017) (quoting Mathews v. Eldridge, 424 U.S.

319, 332 (1976)). Notably, “the deprivation of property by state action is not itself

unconstitutional; what is unconstitutional is the deprivation of such an interest


                                          8
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.652 Filed 02/09/21 Page 9 of 17




without due process of law.” Id. (quoting Christophel v. Kukulinsky, 61 F.3d 479,

485 (6th Cir. 1995)) (internal quotation marks omitted). Procedural due process “is

flexible and calls for such procedural protections as the particular situation

demands.” Unan v. Lyon, 853 F.3d 279, 291 (6th Cir. 2017) (internal quotation

marks omitted) (quoting Rosen v. Goetz, 410 F.3d 919, 928 (6th Cir. 2005)).

“Although due process generally requires predeprivation notice and hearing, in some

extraordinary situations, a valid governmental interest . . . justifies postponing the

hearing until after the event.” Nichols v. Wayne Cty., Michigan, 822 F. App'x 445,

449 (6th Cir. 2020) (quoting United States v. James Daniel Good Real Prop., 510

U.S. 43, 53 (1993)) (additional quotations and citations omitted).

      Plaintiff’s Fourteenth Amendment claim suffers from the same initial faults

as his Fourth Amendment claim: while due process generally provides for

procedural protections before the deprivation of one’s property, the right is not

absolute. Certain conditions, including emergent circumstances, may justify a

seizure prior to a judicial determination on the issue. The instant matter presents

such a situation. While Defendants undisputedly seized Plaintiff’s dogs without a

warrant, there is evidence to suggest that exigent circumstances were present—the

dogs were in extreme heat without adequate food or water, and their immediate

health could have therefore been in jeopardy. Defendants may reasonably argue that




                                          9
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.653 Filed 02/09/21 Page 10 of 17




 a valid government interest in animal welfare and animal abuse prevention justified

 the dogs’ seizure without a warrant. See Nichols, 822 F. App'x at 449.

       Given these facts, the Court finds that Plaintiff has similarly failed to

 demonstrate a high likelihood of success on the merits of his Fourteenth Amendment

 claim at this stage.

              2. Irreparable Harm
       The Court also finds that Plaintiff has not demonstrated he will suffer

 irreparable harm if preliminary injunctive relief is not granted. To satisfy this prong

 of the test, a party must demonstrate that unless the injunction is granted, he will

 suffer “actual and imminent harm rather than harm that is speculative or

 unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006) (internal

 quotations omitted).

       Here, Plaintiff claims that he risks “the permanent deprivation of his

 remaining four dogs” and raises concerns that additional dogs may be euthanized.

 ECF No. 6, PageID.57. Defendants state that the dogs are currently housed in an

 animal shelter where they receive consistent food, water, and medical care. ECF

 No. 17, PageID.148. Defendants further note that each of the dogs was treated for

 heartworm and, while euthanasia was the only humane option available for one of

 the dogs, the others have since recovered and are receiving veterinary attention. Id.




                                           10
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.654 Filed 02/09/21 Page 11 of 17




       Because the current state court proceedings provide Plaintiff with an

 opportunity to contest Defendants’ seizure and continued possession of the animals,

 Plaintiff has not demonstrated that irreparable injury of permanent deprivation is

 actual and imminent. See Abney, 443 F.3d at 552. Further, Plaintiff’s claims of

 irreparable injury are based solely on the alleged violations of his constitutional

 rights but, as discussed above, Plaintiff has not carried his burden of demonstrating

 such violations at this time. Accordingly, this factor also weighs against issuing a

 preliminary injunction.

              3. Harm to Others
       Plaintiff next claims that Defendants will not suffer any harm because they do

 not have an interest in perpetuating unconstitutional conduct by keeping possession

 of the dogs. See ECF No. 6, PageID.58. Defendants counter this argument by noting

 the substantial risk of harm to the dogs if they are returned to Plaintiff’s care. See

 ECF No.17, PageID.149.

       The evidence presently before the Court indicates that there is a risk of harm

 to the animals if they are returned to Plaintiff prior to the completion of the state

 court actions and the instant matter. Additionally, Defendants have provided the

 animals with veterinary care for the heartworm diagnoses that purportedly “could

 have been prevented by Plaintiff with minimal care” prior to this incident. ECF No.

 7, PageID.149.


                                          11
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.655 Filed 02/09/21 Page 12 of 17




       While recognizing Plaintiff’s perceived injury—an inability to have the dogs

 in his possession—the Court nonetheless finds that this injury is outweighed by the

 substantial risk of harm to the dogs if they were returned at this time. Further, this

 factor alone is not determinative and cannot overcome Plaintiff’s failure to

 demonstrate a likelihood of success on the merits of his claims. See Gonzales, 225

 F.3d at 625 (“Although no one factor is controlling, a finding that there is simply no

 likelihood of success on the merits is usually fatal.”). Therefore, the third factor

 does not support issuing a preliminary injunction in this matter.

               4. Public Interest
       Plaintiff finally asserts that issuing an injunction would be in the public

 interest because “it will protect the due process rights of all dog-owning Genesee

 County residents.” ECF No. 6, PageID.58. However, Plaintiff has not carried his

 burden of demonstrating that there has been a violation of his constitutional right to

 due process. Further, there is a competing public interest in ensuring the protection

 and wellbeing of animals entrusted to the care of Genesee County residents. This

 interest outweighs the arguments presented by Plaintiff and cautions against the

 issuance of a preliminary injunction. The Court thus finds that this final factor

 weighs against granting Plaintiff’s requested relief.

       Accordingly, the Court will deny Plaintiff’s first Motion for Preliminary

 Injunction.


                                           12
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.656 Filed 02/09/21 Page 13 of 17




       B. Second Motion for Preliminary Injunction

              1. Likelihood of Success on the Merits

       In his second Motion, Plaintiff argues that Defendants initiated criminal and

 civil forfeiture prosecutions against him in retaliation for the filing of his initial

 Complaint, in violation of the First Amendment. See ECF No. 20, PageID.254.

 Defendants deny that the prosecutions were causally connected to the filing of

 Plaintiff’s initial Complaint and further assert that this Court must refrain from

 enjoining state prosecution proceedings under the abstention doctrine. See ECF No.

 43, PageID.512, 514.

       First Amendment retaliation claims require a plaintiff to show that: “(1) the

 plaintiff engaged in protected conduct; (2) adverse action was taken against the

 plaintiff that would deter a person of ordinary firmness from continuing to engage

 in that conduct; and (3) there is a causal connection between elements one and

 two.” King v. Zamiara, 680 F.3d 686, 694 (6th Cir. 2012). With respect to this third

 element, the plaintiff must show that “the adverse action was motivated at least in

 part by the plaintiff’s protected conduct.” Id.

       Here, even recognizing that Plaintiff engaged in the constitutionally protected

 conduct of filing a civil lawsuit, Plaintiff has not established that Defendants’

 decision to initiate criminal and civil forfeiture prosecutions was motivated by

 Plaintiff’s exercise of the protected activity. Defendants first note that Plaintiff’s


                                           13
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.657 Filed 02/09/21 Page 14 of 17




 state criminal complaint was authorized on July 30, 2020, about three weeks after

 the initial seizure of the dogs, and long before the filing of Plaintiff’s instant action.

 See ECF No. 45, PageID.510. The outstanding dispute concerns the timing of the

 filing of Plaintiff’s criminal complaint and arrest warrant in state court on November

 25, 2020—about two weeks after Plaintiff filed the instant case on November 10,

 2020.

         The Court acknowledges the short time frame between these two actions, but

 declines to find the filing of Plaintiff’s Complaint was a proximate cause of the

 subsequent prosecutions at this juncture. Plaintiff has failed to allege sufficient facts

 to demonstrate that the prosecutions were motivated by, and not just temporally

 proximate to, the filing of the Complaint. See King, 680 F.3d at 694. While Plaintiff

 argues that Defendants “have failed to provide any evidence to this Court whatsoever

 that they in fact intended on bringing felony and civil proceedings against Plaintiff

 in late November, in the absence of Plaintiff’s protected activity,” Plaintiff must first

 meet his initial burden to demonstrate his retaliation claim has a likelihood of

 success on the merits. ECF No. 46, PageID.561. He has not done so here.

          Further, this Court is persuaded by Defendants’ argument that the Younger

 abstention doctrine may be applicable to this claim. Younger v. Harris, 401 U.S. 37

 (1971). The Younger abstention doctrine precludes this Court from intervening in

 state judicial processes in the absence of great and immediate irreparable injury to


                                            14
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.658 Filed 02/09/21 Page 15 of 17




 the federal plaintiff. Id. Specifically, “in cases seeking to enjoin ongoing state

 proceedings—be they criminal, civil, or administrative—federal courts should not

 exercise jurisdiction” and should consider dismissal of the case in its entirety. Kish

 v. Michigan State Bd. of Law Examiners, 999 F. Supp. 958, 965 (E.D. Mich. 1998)

 (citing Gibson v. Berryhill, 411 U.S. 564, 577 (1973)).

       In this matter, there are ongoing state judicial proceedings in which Plaintiff

 may be able to raise his federal claims, including those discussed supra for purported

 violations of the Fourth and Fourteenth Amendment. Plaintiff has not produced

 evidence at this early stage to suggest the state prosecutions are in bad faith or would

 fall outside the ambit of Younger abstention. Additionally, insofar as Plaintiff’s

 retaliation claim is against Defendants Leyton and McLaren, who are both

 prosecutors, it appears that both may be absolutely immune from suit; it is well

 settled that court officers enjoy absolute immunity from suit on claims arising out of

 the performance of judicial or quasi-judicial functions. See Pierson v. Ray, 386 U.S.

 547, 553-54 (1967); see also Stump v. Sparkman, 435 U.S. 349, 355-56 (1978).

       Accordingly, Plaintiff has failed to carry his burden of demonstrating a

 likelihood of success on the merits of his First Amendment retaliation claim.

              2. Irreparable Harm

       The Court also finds that Plaintiff has failed to show irreparable harm will

 occur in the absence of a preliminary injunction. Similar to the analysis for


                                           15
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.659 Filed 02/09/21 Page 16 of 17




 Plaintiff’s first Motion, Plaintiff’s claims of irreparable injury here are based solely

 on the allegation that Defendants retaliated against Plaintiff in violation of his First

 Amendment rights, and Plaintiff has not carried his burden of demonstrating a

 likelihood of success on this claim at this juncture. Accordingly, this factor also

 weighs against issuing a preliminary injunction.

              3. Harm to Others
       As in his first Motion, Plaintiff argues that a preliminary injunction presents

 no risk of harm to Defendants because they are purportedly pursuing unlawful and

 retaliatory prosecutions. See ECF No. 20, PageID.265. But without meeting the

 standard of establishing a likelihood of success on the merits of his First Amendment

 claim, the Court is persuaded that the issuance of the injunction may cause

 substantial harm to others—including the safety of the animals and the orderly

 functioning of state court proceedings and its officers. Thus, the third factor weighs

 against Plaintiff’s requested relief.

              4. Public Interest

       Plaintiff finally argues that the “public’s interest in the preservation of the

 public’s constitutional rights far exceeds the Defendants’ and state’s interest in

 continuing a bad faith and constitutionally illegal prosecution[.]” ECF No. 20,

 PageID.266. While the public inarguably maintains an interest in its constitutional

 rights, a plaintiff must first demonstrate that a constitutional right has been violated.


                                            16
Case 2:20-cv-13014-GAD-DRG ECF No. 51, PageID.660 Filed 02/09/21 Page 17 of 17




 Plaintiff Sanders has not done so at this stage. The public interest is thus served by

 declining to enjoin state criminal and civil forfeiture proceedings with a preliminary

 injunction from this Court. Plaintiff’s requested relief will therefore be denied.

                                   IV. CONCLUSION
       For the reasons discussed herein, the Court DENIES Plaintiff’s First Motion

 for Preliminary Injunction [#6] and DENIES Plaintiff’s Second Motion for

 Preliminary Injunction [#20].


       IT IS SO ORDERED.



                                        s/Gershwin A. Drain_______________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

 Dated: February 9, 2021



                            CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               February 9, 2021, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                           17
